DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5, 9, 16, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, Species II, B-D, 1, and 3-4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 July 2022. 
Note: The applicant stated that claim 16 met the elected invention and species and that claim 15 was withdrawn but this seems to be in error. Claim 15 meets the elected invention and species and claim 16 has been withdrawn.

Claim Objections
Claim 2 is objected to because of the following informalities: the phrase “than an outlet the cooling passage” should be “than an outlet of the cooling passage”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderkott (US 20190338650).
Regarding claim 1, Henderkott discloses A turbine blade comprising: an airfoil (Figures 1A and 1B) with a squealer tip cooling system provided at a blade tip of the turbine blade (Par. 0003 describes a squealer tip, Figures 1A and 1B show the squealer tip 24, Figure 3 shows the cooling flow through the squealer tip and paragraph 0033 describes that cooling fluid is used), and wherein the squealer tip cooling system comprises: a cooling passage arranged within a squealer tip of the turbine blade (Figure 3, item 86), wherein the cooling passage at least partly extends toward a terminal end of the squealer tip (Figure 3 shows the passage 86 extending radially outward toward the terminal end of the tip); and a pocket provided at a lateral surface of the squealer tip (Figure 3 shows a pocket 64 that opens in an outer lateral surface of the squealer tip), open externally and extending inwardly at least partly across the cooling passage (Figure 3 shows the pocket opening to the outer airflow and extending radially which would be partway across the cooling passage), and wherein the pocket intersects the cooling passage (Figure 3 shows an intersection of the pocket (64) and the cooling passage (86)) and includes an impingement surface facing the cooling passage (Figure 3, item 78 creates an impingement surface across from the cooling passage), on which a cooling medium expelled through the cooling passage impinges before being discharged externally through the pocket (Figure 3 shows the cooling fluid being directed toward the impingement surface, meaning it would impinge against that surface before exiting the side exit).
Regarding claim 2, Henderkott discloses the pocket has a larger spatial expansion than an outlet of the cooling passage (Figure 3 shows that the pocket (64) has a greater width than the cooling passage outlet (86)).
Regarding claim 3, Henderkott discloses the pocket has at least partly a rectangular shape (Figure 3 shows the pocket having a rectangular cross-section), and wherein the impingement surface is located opposite to the cooling passage (Figure 3 shows the impingement surface (78) being across from the cooling passage (86)).
Regarding claim 4, Henderkott discloses the pocket is provided at an outer lateral surface of the squealer tip, open outwardly of the airfoil (Figure 3 shows the pocket having an outlet in the outer lateral surface of the squealer tip and sending the cooling flow away from the airfoil).
Regarding claim 6, Henderkott discloses that an intersection of the pocket and the cooling passage is positioned away from boundaries of the pocket (Figure 3 shows that the outlet of the cooling passage (86) is not located at either side corner of the pocket, meaning it is spaced from the lateral sides and positioned away from the boundaries of the pocket).
Regarding claim 7, Henderkott discloses that the cooling passage extends obliquely with respect to the suction side surface and/or pressure side surface of the airfoil (Figure 3 shows that the cooling passage on the suction sidewall 66 extends in an opposing direction to the pressure sidewall 68 and vice versa for the cooling passage on the pressure sidewall and the suction sidewall).
Regarding claim 8, Henderkott discloses the cooling passage extends up to the terminal end of the squealer tip to be opened, wherein the cooling passage runs at least partly through the pocket (Figure 3 shows the cooling passage and pocket combine to extend up to the tip of the squealer tip which is sealed by 78 and 82), and wherein the impingement surface comprises at least partly a sealing element configured to seal the cooling passage (Figure 3 shows a squealer tip cap 78 that creates the impingement surface and seals the cooling passage, as described in paragraph 0032).
Regarding claim 10, Henderkott discloses the sealing element comprises an inelastic end with a single fixing mean or plurality of fixing means spaced apart from each other, locking the sealing element with the pocket (Paragraph 0019 describes that the squealer tip cap can be welded to the blade tip, which meets the limitations of a fixing means. Figure 3 further shows that there are two surfaces that the tip cap (78) attaches to, meaning that two fixing means would exist for each pocket at those two contact points).
Regarding claim 11, Henderkott discloses the turbine blade further comprises a blade cavity in the turbine blade, and the cooling medium enters the cooling passage through the blade cavity (Figure 3 shows the fluid being supplied to the cooling passage from a blade cavity).
Regarding claim 12, Henderkott discloses A gas turbine (Par. 0012) comprising: a plurality of turbine blades (figure 1A and 1B; paragraphs 0012 and 0015); a rotor disk to which said plurality of turbine blades is couple (Par. 0015 describes the existence of a disk and Figures 1A and 1B show roots which help couple multiple blades to a disk), wherein a turbine blade from among the plurality of turbine blades comprises an airfoil (Figures 1A and 1B) with a squealer tip cooling system provided at a blade tip of the turbine blade (Par. 0003 describes a squealer tip, Figures 1A and 1B show the squealer tip 24, Figure 3 shows the cooling flow through the squealer tip and paragraph 0033 describes that cooling fluid is used), wherein the squealer tip cooling system comprises: a cooling passage arranged within a squealer tip of the turbine blade (Figure 3, item 86), wherein the cooling passage at least partly extends toward a terminal end of the squealer tip (Figure 3 shows the passage 86 extending radially outward toward the terminal end of the tip); and a pocket provided at a lateral surface of the squealer tip (Figure 3 shows a pocket 64 that opens in an outer lateral surface of the squealer tip), open externally and extending inwardly at least partly across the cooling passage (Figure 3 shows the pocket opening to the outer airflow and extending radially which would be partway across the cooling passage), and wherein the pocket intersects the cooling passage (Figure 3 shows an intersection of the pocket (64) and the cooling passage (86)) and includes an impingement surface facing the cooling passage (Figure 3, item 78 creates an impingement surface across from the cooling passage), on which a cooling medium expelled through the cooling passage impinges before being discharged externally through the pocket (Figure 3 shows the cooling fluid being directed toward the impingement surface, meaning it would impinge against that surface before exiting the side exit).
Regarding claim 13, Henderkott discloses the pocket has a larger spatial expansion than an outlet of the cooling passage (Figure 3 shows that the pocket (64) has a greater width than the cooling passage outlet (86)).
Regarding claim 14, Henderkott discloses the pocket has at least partly a rectangular shape (Figure 3 shows the pocket having a rectangular cross-section), and wherein the impingement surface is located opposite to the cooling passage (Figure 3 shows the impingement surface (78) being across from the cooling passage (86)).
Regarding claim 15, Henderkott discloses the pocket is provided at an outer lateral surface of the squealer tip, open outwardly of the airfoil (Figure 3 shows the pocket having an outlet in the outer lateral surface of the squealer tip and sending the cooling flow away from the airfoil).
Regarding claim 17, Henderkott discloses that an intersection of the pocket and the cooling passage is positioned away from boundaries of the pocket (Figure 3 shows that the outlet of the cooling passage (86) is not located at either side corner of the pocket, meaning it is spaced from the lateral sides and positioned away from the boundaries of the pocket).
Regarding claim 18, Henderkott discloses the turbine blade further comprises a blade cavity in the turbine blade, and the cooling medium enters the cooling passage through the blade cavity (Figure 3 shows the fluid being supplied to the cooling passage from a blade cavity).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The examiner has cited various squealer tip structures and tip cooling passages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745